IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JESSE KOZLOWSKI,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2218

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 12, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jesse Kozlowski, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.